Luke, J.
1. The court did not err in refusing to continue the case because of the absence of a witness who had not been subpoenaed (Civil Code (1910), § 5715) ; the evidence supports the verdict; and the motion for a new trial was properly overruled.
2. The request for an award of damages under the Civil Code (1910), § 6213, because it is contended that the case was taken up for delay only, is denied. Judgment affirmed.

Broyles, G. J., and Bloodworlh. J.. concur.

IK. I. Geer, for plaintiff in error. P. B. Rich, contra.